Banke, Presiding Judge.
It appearing that the prior decision of this court in this case, see Butler v. State, 178 Ga. App. 110 (342 SE2d 338) (1986), has been reversed by the Georgia Supreme Court, see State v. Butler, 256 Ga. 448 (349 SE2d 684) (1986), said prior decision is vacated, and, in accordance with the judgment of the Supreme Court, the judgment of the trial court is hereby affirmed.

Judgment affirmed.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Corley, Sognier, Pope, Benham, and Beasley, JJ., concur.